Citation Nr: 0840391	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a rating decision of June 3, 1971, which granted 
service connection for bilateral flat feet and assigned a 
noncompensable rating contains clear and unmistakable error. 

2.  Entitlement to service connection for headaches, claimed 
as due to herbicide exposure.

3.  Entitlement to service connection for fatigue, claimed as 
due to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to 
herbicide exposure.  

5.  Entitlement to service connection for Meniere's syndrome.

6.  Entitlement to service connection for bilateral tinnitus 
and hearing loss.

7.  Entitlement to service connection for arthritis of the 
knees, claimed as secondary to service-connected disability.

8.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected disability.

9.  Entitlement to service connection for irritable colon 
syndrome, claimed as secondary to medication taken for 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   

In a written statement dated in February 2008, the veteran 
withdrew a request for a hearing before a Veterans Law Judge.

The claims for service connection for Meniere's disease, 
tinnitus, hearing loss, arthritis of the knees, degenerative 
disc disease of the back, and irritable colon syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The decision of June 3, 1971, which granted service 
connection for flat feet and assigned a noncompensable 
initial rating was based on the correct facts as they were 
known at that time, and was in accordance with the existing 
law and regulations.

2.  Headaches, fatigue, and peripheral neuropathy were not 
present during service, were not manifest within a year after 
service, and there is no competent evidence indicating that 
they may be related to service.  

3.  The veteran does not currently have acute or subacute 
peripheral neuropathy, or any other disorder recognized by 
the VA as causally related to exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The decision of June 3, 1971, which granted service 
connection for flat feet and assigned a noncompensable 
disability rating does not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2008).

2.  Headaches, claimed as secondary to exposure to Agent 
Orange, were not incurred in or aggravated by service, and 
may not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

3.  Fatigue, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

4.  Peripheral neuropathy of the lower extremities, claimed 
as secondary to exposure to Agent Orange, was not incurred in 
or aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether A Rating Decision Of June 3, 1971, Which Granted 
Service Connection For Bilateral Flat Feet And Assigned A 
Noncompensable Rating
 Contains Clear And Unmistakable Error.

The veteran contends that there is clear and unmistakable 
error in a decision of June 3, 1971, which granted service 
connection for flat feet and assigned a noncompensable 
initial rating.  He asserts that the RO should instead have 
granted service connection for pes planus and rated the 
disorder at least 10 percent disabling.  He further asserts 
that the RO should have scheduled him for a VA examination at 
that time to determine the severity of the disorder.   

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) in which the Court noted that 
although the Secretary filed a motion, with which the veteran 
agreed, seeking a remand for readjudication of the clear and 
unmistakable error question in light of the enactment of the 
VCAA, the basis for the motion had no merit following this 
Court's decision in Livesay in which the Court found that the 
VCAA was not applicable to CUE matters.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  

As noted above, the veteran contends that there is clear and 
unmistakable error in a decision of June 3, 1971, which 
granted service connection for flat feet and assigned a 
noncompensable rating.  The evidence which was of record at 
the time of the rating decision included the veteran's 
service medical records.  A consultation sheet dated in 
October 1970 notes a provisional diagnosis of flat feet.  A 
service medical record dated in October 1970 notes that the 
veteran had blisters on the sole of his right foot.  It was 
noted that he was flat footed.  A service medical record 
dated later in October 1970 noted that the veteran had mild 
pes planus.  He was provided an arch support.  Upon 
separation from service in April 1971, it was noted that he 
had been fitted for a brace for painful feet in November 1970 
with good results, no complications and no sequelae.  

In the rating decision of June 3, 1971, the RO reviewed the 
veteran's service medical records and noted that during 
service the veteran was treated on October 26 and 29, 1970 
because of flat feet, but that there had been no residuals of 
the condition or recurrence on separation examination.  The 
RO then granted service connection for flat feet, and 
assigned a noncompensable (zero percent) rating under 
Diagnostic Code 5276 (acquired flatfoot).    

The veteran was notified of the decision, but he did not 
perfect an appeal and the decision became final.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of June 3, 1971 which 
granted service connection for flat feet and assigned a 
noncompensable initial rating does not contain clear and 
unmistakable error.  The Board finds that there is no showing 
that the decision which assigned the rating was not based on 
the correct facts as they were known at that time or was not 
in accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
the evidence which was of record at that time, reviewing the 
service medical records.  The Board finds that the RO 
exercised reasonable discretion when deciding the claim.  The 
decision by the RO to grant service connection for flat feet 
rather than pes planus was of no practical significance.  
Moreover, the Board notes that the term flat feet was used in 
the service medical records, while the term pes planus was 
not.  Although the appellant disagrees with the conclusion 
reached by the RO that the disorder warranted only a 
noncompensable rating, an asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to any argument that the rating decision was not in 
accordance with the rating criteria, the Board notes that 
under the Schedule for Rating Disabilities, Diagnostic Code 
5276, a noncompensable rating is warranted for flat fee that 
have mild symptoms relieved by a built up shoe or arch.  A 10 
percent rating contemplates moderate disorder, with weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet.  The Board finds no error in the choice of the 
particular diagnostic code, nor with the selection of the 
noncompensable rating rather than a higher rating.  The Board 
notes that the service medical records characterized the 
disorder as being mild in degree, and the separation 
examination indicated that the symptoms had been relieved by 
the support that had been issued.  Thus, the manifestations 
directly corresponded with the symptoms contemplated for a 
noncompensable rating.  Therefore, there was no clear and 
unmistakable error on that basis.  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague a 
failure to fully develop evidence is not considered to be 
clear and unmistakable error.  "[T]he VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor 
may the failure to follow procedures in the VA Physician's 
Guide for Disability Evaluation Examinations be a basis for 
finding clear and unmistakable error because that guide was 
not a statute or regulation.  See Allin v. Brown, 6 Vet. App. 
207, 214 (1994).  Thus, any argument that the evidence was 
not fully developed does not constitute a basis for 
concluding that the decision contained clear and unmistakable 
error.  

Finally, although the veteran has argued that a recent 
allowance of a 10 percent rating for flat feet demonstrates 
that the 1971 decision which assigned a noncompensable rating 
was incorrect, the Board notes that subsequently obtained 
evidence may not be considered when determining whether a 
prior decision contains clear and unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
June 3, 1971, which granted service connection for flat feet 
and assigned a noncompensable rating.  Accordingly, the 
benefit sought on appeal is denied.

II.  Entitlement To Service Connection For Headaches, Fatigue 
And Peripheral Neuropathy Of The Lower Extremities, Claimed 
As Due To Herbicide Exposure.

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in September 
2005 and February 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claims.  
In addition, he was notified regarding the assignment of 
disability ratings and effective dates in a letter dated in 
June 2006.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical treatment records are negative 
for any references to headaches, fatigue or peripheral 
neuropathy.  The report of a medical examination conducted in 
April 1971 for the purpose of separation reflects that no 
abnormality of the head or lower extremities was noted.  
Neurological examination was also normal.  

There is no evidence of either headaches or peripheral 
neuropathy of the lower extremities within a year after 
separation from service.  

The earliest post service medical records pertaining to 
headaches, fatigue or peripheral neuropathy are from many 
years after service.  The records do not contain any 
competent evidence that current headaches, fatigue, or 
neuropathy are related to service.  

With respect to the contention that the veteran developed 
such disorders as a result of exposure to herbicides during 
service, the Board notes that the veteran did not have 
service in Vietnam, but claims that he was exposed to 
herbicides which were used at the Air Force base in Guam 
where he was stationed.  The Board need not make a 
determination as to whether such an exposure occurred.  

The Board notes that headaches and fatigue are not among the 
disorders which may be presumed to have been due to exposure 
to herbicides such as Agent Orange.  The evidence also does 
not reflect that he has acute or subacute peripheral 
neuropathy, or any other disease which warrants service 
connection on a presumptive basis for exposure to Agent 
Orange under 38 C.F.R. § 3.309.  A private record dated in 
October 2005 reflects a diagnosis of sensory polyneuropathy 
which is not one of the presumptive disorders.  A private 
record dated in January 2006 indicates that the veteran's 
polyneuropathy is due to B12 deficiency.  As was noted above, 
the Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Therefore, the claim may 
not be granted based on the presumptions relating to 
herbicide exposure.  

In summary, after considering all of the evidence of record, 
the Board finds that the service medical records weigh 
against the claim.  The service medical records are negative 
for headaches, fatigue. and peripheral neuropathy, and there 
is no competent evidence that the veteran's current 
disabilities are related to service.  The Board also notes 
that the lengthy period of time after service without 
treatment is evidence that there has not been continuity of 
symptomatology, and it weighs heavily against the claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has noted that the veteran has expressed his own 
opinion that his headache headaches, fatigue and peripheral 
neuropathy problems are related to service; however, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Accordingly, the Board concludes that 
headaches, fatigue and peripheral neuropathy were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

ORDER

1.  The decision of June 03, 1971, which granted service 
connection for flat feet and assigned a noncompensable 
initial rating does not contain clear and unmistakable error.  
The request to revise that decision is denied.

2.  Service connection for headaches, claimed as due to 
herbicide exposure, is denied.

3.  Service connection for fatigue, claimed as due to 
herbicide exposure, is denied.

4.  Service connection for peripheral neuropathy of the lower 
extremities, claimed as due to herbicide exposure, is denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development of evidence is required.  
The Board notes that in a written statement dated in October 
2007, the veteran reported that he had received treatment for 
Meniere's disease, and arthritis of the knees and back at the 
St. Petersburg VAMC in the early 1970's.  The RO made a 
single request for such records in November 2006, and 
received a hand written reply in December 2006 stating that 
the Bay Pines VAMC had no records.  The Board finds, however, 
that additional efforts are required to attempt to obtain 
such records.  It is possible that the records have been 
retired to a storage facility in Atlanta, Georgia.  The Board 
notes that the National Archives and Records Administration 
(NARA) maintains 13 regional storage facilities in the United 
States.  The NARA's Southeast region storage facility in 
located Atlanta, Georgia receives records primarily from 
Alabama, Florida, Georgia, Kentucky, Mississippi, North 
Carolina, South Carolina and Tennessee.   

The Board concludes that an attempt to obtain records from 
the storage facility referred to by the veteran is required 
prior to further appellate review.  VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim. 38 C.F.R. § 3.159(c).  VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The veteran has requested that he be afforded VA 
examinations.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran's 
service medical records contain several complaints which 
could possibly be related to the currently claimed 
disabilities.  With respect to his claim for service 
connection for Meniere's disease, the Board notes that a 
service medical record dated in July 1970 notes complaints of 
an earache and dizziness.  Regarding his knees, a service 
medical record dated in March 1970 noted complaints of 
recurrent pain in the knees.  A medical examination would 
allow an opportunity to determine whether any current 
Meniere's disease or problems with the knees are related to 
the complaints noted in service.  An examination would also 
allow an opportunity to obtain an opinion relevant to the 
claims for secondary service connection.  The Board notes 
that in a written statement dated in August 2005, a private 
chiropractor stated that the veteran's foot problems (for 
which he is service-connected) caused altered gait, and that 
this could cause problems in his low back.  Finally, an 
examination would allow an opportunity to obtain an opinion 
as to whether any currently found hearing loss and tinnitus 
is related to the veteran's duties in the Air Force.  




Accordingly, the case is REMANDED for the following action:

1.   The RO should contact the NARA 
storage facility in Atlanta and request a 
copy of any VA hospitalization records 
pertaining to the reported treatment at 
the Bay Pines VAMC in St. Petersburg, 
Florida, during the 1970's.  If records 
related to such treatment are not 
available, the storage facility should be 
requested to provide a written statement 
to that effect.  Any records which are 
obtained should be added to the claims 
file.  

2.  The veteran should be afforded a VA 
examination for the purpose of assessing 
the existence and etiology of the claimed 
disabilities, to include Meniere's 
syndrome, tinnitus, arthritis of the 
knees, degenerative disc disease of the 
lumbar spine, and  irritable colon 
syndrome.  The examiner(s) should offer 
an opinion is to the likelihood that any 
Meniere's syndrome (if currently found) 
is related to the complaint of ear pain 
and dizziness in service.  The examiner 
should also offer an opinion as to the 
likelihood that a current knee disorder 
is related to the complaints of knee pain 
noted in service.  The examiner should 
also offer an opinion regarding whether 
the veteran has a hearing loss disability 
and/or tinnitus which is related to noise 
exposure during service.  Finally, the 
examiner should offer any opinion as to 
the likelihood that a current disability 
of the knees, lumbar spine or colon is 
secondary to the veteran's service 
connected flat feet.  For the claim for a 
colon disorder, the examiner should 
comment on whether many medication taken 
for the flat feet caused or aggravated a 
disorder of the colon.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


